Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                Nos. 04-19-00813-CR & 04-19-00814-CR

                                        Raymond Andrew DEBA,
                                              Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 227th Judicial District Court, Bexar County, Texas
                            Trial Court Nos. 2005CR0716 & 2005CR0956
                           Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: January 15, 2020

DISMISSED

           In each of these consolidated appeals, the trial court’s certification states that the criminal

case, “is a plea-bargain case, and the defendant has NO right of appeal.” Each certification further

states, “[T]he defendant has waived the right of appeal.”

           Rule 25.2(a)(2) of the Texas Rules of Appellate Procedure provides:

           In a plea bargain case—that is, a case in which a defendant’s plea was guilty or
           nolo contendere and the punishment did not exceed the punishment recommended
           by the prosecutor and agreed to by the defendant—a defendant may appeal only:

           (A) those matters that were raised by written motion filed and ruled on before trial,
                                                                      04-19-00813-CR & 04-19-00814-CR


       (B) after getting the trial court’s permission to appeal, or

       (C) where the specific appeal is expressly authorized by statute.

TEX. R. APP. P. 25.2(a)(2). The clerk’s record in each appeal contains a written plea bargain, and

the records show that the punishment assessed in each case by the trial court does not exceed the

punishment recommended by the prosecutor and agreed to by the defendant. See id. The clerk’s

record in each case does not include a written motion filed and ruled upon before trial, nor does it

indicate the trial court gave its permission to appeal. See id. Appellant has not identified with this

court any statute that expressly authorizes the specific appeal.         See id.    The trial court’s

certifications, therefore, appear to accurately reflect that these are plea-bargain cases and appellant

does not have a right to appeal.

       We must dismiss an appeal “if a certification that shows the defendant has the right of

appeal has not been made part of the record.” TEX. R. APP. P. 25.2(d). We issued an order stating

these appeals would be dismissed unless amended trial court certifications were made part of the

appellate records by December 27, 2019. See TEX. R. APP. P. 25.2(d); Dears v. State, 154 S.W.3d
610 (Tex. Crim. App. 2005); Daniels v. State,110 S.W.3d 174 (Tex. App.—San Antonio 2003, no

pet.). No such amended trial court certifications have been filed.

       Accordingly, these appeals are dismissed pursuant to Rule 25.2(d).

                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-